Citation Nr: 0329309	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  98-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, as secondary to the service-connected residuals 
of SFW to the right knee.

2.  Entitlement to a higher evaluation for the residuals of a 
shell fragment wound (SFW) to the right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a temporary total disability rating for a 
period of convalescence based on right knee surgery from 
March 4 to April 12, 1998, pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  The veteran's service personnel records reflect that 
he was awarded the Purple Heart medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The only issues over which the Board clearly has appellate 
jurisdiction are those set forth on the title page.  However, 
as the veteran filed a timely notice of disagreement with the 
RO's May 2002 denial of annual clothing allowance for 2002, 
the Board will remand for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In addition, the issues of entitlement to an increased 
evaluation for the service connected residuals of SFW to the 
right knee, and of service connection for arthritis in the 
right knee, as secondary to the service-connected residuals 
of SFW to the right knee, are the subject of a remand 
immediately following this decision.


FINDINGS OF FACT

1.  In October 1973, the RO granted service connection for 
the residuals of fragment wound to the right knee with 
retained metallic body, the main fragment of which was shown 
by X-ray to be embedded in the soft tissues adjacent to the 
medial aspect of the tibial plateau.

2.  On March 4, 1998, the veteran underwent right knee 
arthroscopy and removal of a foreign body in the right knee 
required for right knee medical meniscus tear and to remove a 
foreign body proximal to the tibia.

3.  Medical evidence shows that the veteran required a period 
of convalescence following this surgery until April 12, 1998, 
when he was released to return to work.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating for a period of convalescence based on right knee 
surgery is granted for the period from March 4, 1998 to April 
12, 1998.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.30 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board is granting the veteran's claim for a temporary 
total disability rating for a period of convalescence based 
on right knee surgery from March 4 to April 12, 1998, 
pursuant to 38 C.F.R. § 4.30.  No additional evidence is 
required to make a determination in this case and, hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the provisions of 38 C.F.R. § 4.30, a total rating may 
be granted following hospital discharge, when it is 
established by report at hospital discharge, that entitlement 
is warranted effective from the date of hospital admission, 
and continuing for a period of one, two, or three months from 
the first day of the month following such hospital discharge 
if the hospital treatment of the service-connected disability 
results in

(1)	surgery necessitating post hospital convalescence; 
the initial grant of a total rating will be limited to 
one month with one or two extensions of periods of one 
month each in exceptional cases;
(2)	surgery with severe postoperative residuals shown 
at hospital discharge, such as incompletely healed 
surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing 
prohibited).  Initial grants may be for one, two or 
three months;
(3)	immobilization by cast, without surgery, of one 
major joint or more shown at hospital discharge or 
performed on an outpatient basis with initial grants of 
one, two or three months.

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the inability to return to any 
employment would, in fact, show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291, 296-297 (1995).

Medical records reflect that the veteran underwent an 
arthroscopy on the right knee for medial meniscus tear and 
removal of foreign body-metallic fragment-proximal to the 
tibia on March 4, 1998.  Accompanying documentation from his 
physician indicates that the "patient will need a 
Rehabilitation period until April 12, 1998."

The metallic fragments were at least an equal, if not greater 
compelling reason, for the surgery.  Outpatient treatment 
records dated in December 1997 reflect that the veteran 
sought treatment for right knee problems which the examiner 
then noted were the result of trauma secondary to retained 
fragments from 1969, that had caused chronic discomfort 
contributing to a progressing and worsening condition.  
Undated X-rays associated with the claims file reflect 
findings of a metallic fragment in the medial aspect of the 
knee representing, in the examiner's words, a "mortal 
fragment."  Treatment records dated in September 1998 
indicate that the March 1998 surgery was for the purpose of 
removing the embedded shrapnel.  Similarly, an April 1998 VA 
examination report, reflects that the veteran underwent 
arthroscopic surgery in March 1998 "with partial 
meniscectomy and removal of metallic body."  The same 
examiner again noted the procedure in a September 2002 
report, diagnosing status post right knee arthroscopic 
surgery with partial meniscectomy and removal of fragments.

That the fragments are the result of the inservice shrapnel 
wound is established by comparing the descriptions of the 
residuals in a May 1971 VA examination report.  The examiner 
then diagnosed residuals of shell fragment wound to the right 
knee.  The orthopedic report described a "foreign body, 
metallic, medial aspect of region upper tibial surface."  
X-ray results taken then reflect a main metallic fragment 
embedded in the soft tissues adjacent to the medial aspect of 
the tibial plateau.

After review of the medical evidence, the Board finds that 
the medical evidence establishes that the excision of 
metallic fragments in the veteran's right knee-which had 
resided there since the inservice shell fragment injury-was 
part of the March 1998 arthroscopic procedure requiring 
convalescence.

Hence, the Board holds that the veteran is entitled to a 
temporary total disability rating for convalescence following 
surgery on his right knee from March 4 to April 12, 1998, 
pursuant to 38 C.F.R. § 4.30.




ORDER

Entitlement to a temporary total disability rating for a 
period of convalescence based on right knee surgery pursuant 
to 38 C.F.R. § 4.30, is granted for the period from March 4 
to April 12, 1998.


REMAND

As noted above, the veteran also seeks entitlement to an 
increased evaluation for the service-connected residuals of 
SFW to the right knee.  In addition, he seeks entitlement to 
service connection for arthritis in the right knee, as 
secondary to the service-connected residuals of SFW to his 
right knee.  The Board has reviewed the records and finds 
that additional development is necessary before appellate 
action may be completed.

First, the veteran's service medical records are not 
complete.  The May 1971 VA examination report notes that the 
veteran reported a history of battlefield surgery to remove 
shell fragments after his injury.  An August 1999 report of 
contact reiterates this history, noting that the veteran 
reported he was initially treated at a combat hospital in 
Kuchi (sp?), Vietnam but was then transferred to Okinawa and 
was hospitalized for 35 days in June to July 1969.  Shell 
fragment wounds frequently involve traumatic injury to the 
body part affected and can result in neurological, muscle, 
and skeletal impairment both immediately and in the future.  
For that reason, the regulations require a historical review 
of the service department records or other evidence of 
inservice wound treatment.  See 38 C.F.R. § 4.56(d) (2003).  
Where, as in this case, the veteran was reportedly 
hospitalized for a length of time, it is critical to make 
further attempts to obtain these records in order to 
determine the history of the injury.

Second, the record reflects that the veteran works at a post 
office and previously worked as a police officer.  In 
addition, the records reflect that he was an active member of 
the Reserves until his retirement in May 1993.  The veteran 
must be afforded an opportunity to identify his private 
medical health care providers and attempts must be made to 
obtain any and all medical treatment and/or examination 
records associated with his employment and his service in the 
Reserves.

Finally, the veteran filed a claim seeking a clothing 
allowance in April 2002, which the RO denied by letter issued 
in May 2002.  The veteran filed a notice of disagreement in 
the same month.  However, the RO has not had an opportunity 
to issue a statement of the case addressing this issue.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).   

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service-connected right knee disability 
from his discharge from active service in 
1970 to the present.  The RO should 
procure duly executed authorization for 
the release of private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service 
connected right knee disability that are 
not already of record.  The RO should 
request inpatient and outpatient records, 
to include any and all clinical records.  
In particular, the RO should request any 
and all treatment records from the VA 
Medical Center (VAMC) in San Juan, Puerto 
Rico.

The RO should make a specific attempt to 
obtain any and all medical treatment 
records, including any and all clinical 
medical records, and/or examination 
reports from the veteran's employers. 

4.  The RO should make an additional 
attempt to obtain any additional service 
medical records, including any and all 
clinical medical records for the 
veteran's period of active service from 
October 1968 to May 1970.  In addition, 
the RO should make specific attempts to 
obtain the veteran's service personnel 
records, including any and all award 
citations-specifically the citation for 
his Purple Heart medal.  The RO is 
further requested to make a specific 
attempt to obtain any and all hospital 
records-including any and all clinical 
medical records-of treatment accorded 
the veteran while stationed with the 25th 
Infantry Division; and while treated at 
any hospital or medical facility 
associated with Okinawa in or about June 
to July 1969.

The RO should make an additional attempt 
to obtain any additional service medical 
records, including any and all clinical 
medical records for the veteran's period 
of Reserve service from his discharge 
from active service in May 1970 to his 
retirement in May 1993.  The veteran has 
indicated that he was with Company A, 
130th Engineering Combat Battalion, 
Corps, PRARNG, in Vega Baja, Puerto Rico.

5.  If the service medical or personnel 
records, or hospital records, including 
clinical medical records, are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination by orthopedic specialist and 
a neurologist-both of whom have NOT 
previously examined the veteran-to 
determine the nature and extent of his 
service-connected right knee disability.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of the 
service-connected residuals of SFW to 
the right knee.
?	Describe any current symptoms and 
manifestations attributed to the 
service-connected right knee 
disability-including any and all 
neurological, muscular, and orthopedic 
manifestations.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of right knee 
pathology identified in accordance 
with the criteria.

o	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical 
results of flexion and extension; 
and assessments of the presence 
and severity of any subluxation, 
lateral instability, locking, 
pain or effusion for the right 
knee.
o	For any muscular involvement, 
identify the muscles affected and 
give an assessment of the 
severity of impairment
?	Slight impairment:  minimal 
scar without evidence of 
fascial defect, atrophy or 
impaired tonus; no 
impairment of function or 
metallic fragments retained 
in the muscle tissue
?	Moderate impairment:  
entrance and, if present, 
exit scars, small or linear, 
indicating short track of 
missile through muscle 
tissue; some loss of deep 
fascia or muscle substance 
or impairment of muscle 
tonus and loss of power or 
lowered threshold of fatigue 
when compared to the sound 
side
?	Moderately severe 
impairment:  entrance and, 
if present, exit scars 
indicating track of missile 
through one or more muscle 
groups; indications on 
palpation of loss of deep 
fascia, muscle substance, or 
normal firm resistance of 
muscles compared with sound 
side; tests of strength and 
endurance compared with 
sound side demonstrate 
positive evidence of 
impairment
?	Severe impairment:  ragged, 
depressed and adherent scars 
indicating wide damage to 
muscle groups in missile 
track; palpation shows loss 
of deep facia or muscle 
substance, or soft flabby 
muscles in wound area; 
muscles swell and harden 
abnormally in contraction; 
tests of movements compared 
with the corresponding 
muscles of the uninjured 
side indicate severe 
impairment of function; if 
present, the following are 
also signs of severe muscle 
disability
?	X-ray evidence of 
minute multiple 
scattered foreign 
bodies
?	Adhesion of scar to one 
of the long bones, 
scapula, pelvic bones, 
sacrum or vertebrae, 
with epithelial sealing 
over the bone rather 
than true skin where 
bone is normally 
protected by muscle
?	Diminished muscle 
excitability to pulsed 
electrical current in 
electrodiagnostic tests
?	Visible or measurable 
atrophy
?	Adaptive contraction of 
an opposing group of 
muscles
?	Atrophy of muscle 
groups not in the track 
of the missile
?	Induration or atrophy 
of an entire muscle 
following simple 
piercing by projectile.
o	For any neurological involvement, 
describe the specific nerves 
involved and provide an 
assessment of the severity of 
impairment.
o	Provide an assessment of 
functional loss, if any, 
associated with the right knee 
disability, including the 
presence of limitation of motion 
due to pain, weakness, atrophy, 
incoordination, excess 
fatigability, deformity, or other 
functional impairment, pursuant 
to DeLuca v. Brown, 8 Vet. App. 
202 (1995).
o	Provide full description of the 
residual scarring, including 
measurements and degree of 
impairment, if any, attributable 
to the scar, in accordance with 
the new and old regulations for 
scars.

?	The examiner is asked to offer an 
opinion as to whether it is at least 
as likely as not that any currently 
manifested arthritis or other skeletal 
impairment, muscular, or neurological 
impairment is the result of, or part 
and parcel of, (i.e., 
indistinguishable from) the veteran's 
service connected, inservice, shell 
fragment wound to the right knee.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for an 
increased evaluation for the service 
connected residuals of SFW to the right 
knee and service connection for arthritis 
for the right knee, as secondary to the 
service connected residuals of SFW to the 
right knee.  In doing so, the RO is 
directed to consider whether any 
symptomatology exhibited-including any 
and all skeletal, muscular, and 
neurological impairment, as well as 
scarring-warrants separate, compensable 
evaluations under other diagnostic codes, 
in accordance with Esteban v. Brown, 5 
Vet. App. 259, 261 (1994) and VAOPGCPREC 
23-97 (July 7, 1997).

The analysis of the evaluation of 
scarring and muscular impairment must 
further include analysis of which 
criteria is more favorable to the 
veteran, under Karnas v. Derwinski, 1 
Vet. App. 308 (1991), and notice of all 
applicable regulations must be given to 
the veteran.

8.  The RO should issue a statement of 
the case on the issue of clothing 
allowance.  That document should set 
forth the reasons and bases for the 
actions undertaken.  The veteran should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his accredited 
representative the requisite period of 
time for a response.  

9.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



